UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2657



PAMELA A. KILLIAN,

                                                Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF     SOCIAL
SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CA-97-97-5-V)


Submitted:   April 13, 1999                   Decided:   April 30, 1999


Before ERVIN, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter B. Patterson, LEWIS & PATTERSON, Statesville, North Caro-
lina; Phil M. Teague, TEAGUE & CARPENTER, Statesville, North Caro-
lina, for Appellant. Mark T. Calloway, United States Attorney,
Joseph L. Brinkley, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pamela Killian appeals the district court’s order granting

summary judgment in favor of the Commissioner of Social Security on

Killian’s claim of disability under the Social Security Act.    See

Killian v. Apfel, No. CA-97-97-5-V (W.D.N.C. Sept. 30, 1998).    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Killian fails to show that the decision of the Administra-

tive Law Judge (“ALJ”) was not supported by substantial evidence.

Accordingly, we affirm. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2